Citation Nr: 1712124	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for transient cerebral ischemia, prior to March 22, 2010 and in excess of 20 percent for transient cerebral ischemia with left-sided weakness thereafter.

2. Entitlement to total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to March 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The claim on appeal was previously remanded for a VA medical examination in August 2014. 

The Board finds that an inferred claim for a TDIU in July 2009 must be included as part and parcel of his underlying claim for increased rating for transient cerebral ischemia, rather than a separate claim for benefits. On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for transient cerebral ischemia.  Hence, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 22, 2010, the record reflects that the Veteran had subjective symptoms related to his transient cerebral ischemia, including hissing in his ears, and dizziness; objective evidence of mild memory loss was demonstrated.  Objective evidence of weakness and numbness on his left side were objectively measured March 22, 2010. 

2.  From March 22, 2010 the Veteran had objective evidence of mild partial incomplete paralysis of the upper left extremity; objective evidence of mild memory loss is not demonstrated.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to March 22, 2010 for transient cerebral ischemia residuals have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8009 (2016).

2. The criteria for a rating in excess of 20 percent from March 22, 2010 for transient cerebral ischemia with residual left-sided upper extremity weakness have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8009-8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regards to the Veteran's claim for a higher evaluation, the Veteran received sufficient VCAA notice in May 2009, prior to the adjudication of the claim, thereby satisfying the VA's duty to notify in this case. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA has obtained all identified and available treatment records for the Veteran. In addition, the Veteran underwent VA examinations for transient cerebral ischemia in July 2009 and October 2014. The Board finds all of these examinations adequate because the examinations included a review of the claims file, an interview of the Veteran, and examination finds supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additional examination is not needed.

The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his residuals from cerebral ischemia have worsened since the October 2014 examination. For these reasons, further examination is not necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal. The Veteran has not identified any outstanding evidence that needs to be obtained. 

As noted above, in August 2014, the Board remanded the case for an examination to address the severity of the Veteran's service-connected cerebral ischemia residuals, and also to obtain additional records. The directives of the Board's remand have been substantially complied with, in this regard. See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. No useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Entitlement to a Higher Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2016). 

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102. The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2016). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. 

A veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Transient Cerebral Ischemia Prior to March 22, 2010  

Initially, the RO rated the Veteran's transient cerebral ischemia 10 percent disabling under DC 8009, hemorrhage of a brain vessel, effective April 29, 2009. 38 C.F.R. § 4.124a (2016), DC 8009.  Transient cerebral ischemia is not specifically listed in the rating schedule. An unlisted condition may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016). When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2016).

Diagnostic Code 8009 provides a disability rating of 100 percent for the six months following a cerebrovascular accident, with a minimum 10 percent rating assigned thereafter and separate ratings for any residuals of cerebrovascular accident. 38 C.F.R. § 4.124a .

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. §  4.124a , which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule. With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 

A Note to 38 C.F.R. § 4.124a provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation can be cited, in addition to the codes identifying the diagnoses

The Board's review of the Veteran's private medical records shows that the Veteran had a possible cerebrovascular accident (CVA) in January 2008, and he was diagnosed as having a transient cerebral ischemia. At the time the Veteran had reported numbness on his left, vision problems, and dizziness. Then in April 2008, the Veteran reported occasional left arm numbness.

An April 2009 treatment record diagnosed the Veteran with a CVA with residuals in 2008. The records reported that the Veteran denied loss of smell, headaches, dizziness, convulsions, memory loss, paralysis or loss of consciousness. The records further indicate that the Veteran had a normal gait and muscle strength was normal. 

A July 2009 VA examination confirmed the January 2008 diagnosis of transient cerebrovascular ischemia. The VA examiner found that the Veteran complained of hissing sound in his ears and dizziness when suddenly looking up and down. The Veteran reported that the dizziness occurred less than weekly and that his walking was unaffected. The July 2009 VA examination found that the Veteran had normal gait, normal balance, no speech impairment, the sensory function of nerve or groups of nerves were not affected, no loss of taste or smell, and no limitation of motion of one or more joints. The examiner did find that there was mild memory impairment and intermittent dizziness. The examiner concluded that the transient cerebral ischemia had significant effects of the Veteran's usual occupation and that the other effect on occupational activities was that the Veteran had on and off dizziness and thus, could not do a fulltime job. The examiner also concluded that the residuals were productive of mild effects on doing chores, shopping, exercising, and prevented the Veteran from participating in sports. It was noted that the Veteran had been working part-time doing janitorial work for the past two to five years and had retired from a previous job.

In December 2009, the Veteran reported that since his stroke, he easily became upset and confused. He further reported that he occasionally had dizziness spells and had numbness of the left side with loss of use of left arm and hand.  

Based on the evidence of the record the Veteran is not entitled to a disability rating in excess of 10 percent for the service-connected transient cerebral ischemia, residuals of a stroke prior to March 22, 2010. 38 C.F.R. § 4.124a, Diagnostic Code 8009. A 100 percent rating is only warranted for 6 months following the brain incident. Id. In this case the Veteran's report of a CVA was in January 2008. The Veteran's effective date for his disability was in April 2009, more than 15 months after his brain episode.

The Board notes the Veteran's July 2009 statement that he heard hissing in his ears and had intermittent dizziness that he related to his transient cerebral ischemia. However, the Note to 38 C.F.R. § 4.124a requires that the symptoms be objective and measurable. Hissing in the ears and dizziness are not symptoms that are objective and measurable. The July 2009 examiner did not relate the hissing in the ears to the Veteran's service-connected disability although he did relate the dizziness. For organic diseases of the central nervous, purely subjective complaints such as dizziness and buzzing in the ears would at most warrant the minimum 10 percent rating. See, e.g., 38 C.F.R. § 4.124a. There was a report of mild memory impairment in July 2009. The examiner did not indicate that this symptom caused any interference with both occupational and social functioning, and the impairment to occupational functioning/fulltime employment was noted to be the Veteran's intermittent dizziness. Because the examiner did not indicate that this symptom caused both occupational and social impairment, the Board finds that a higher or separate rating for this symptom is not in order. See, e.g., 38 C.F.R. § 4.130 (2016). The Board also notes the Veteran's report in December 2009 that he becomes upset easily, and has weakness and numbness on his left side. Loss of the use of an extremity and numbness and weakness on the left side are measureable. However, the record contains no objective measurements corroborating the report of the weakness on the left side or the loss of use of the Veteran's left arm and hand until March 2010, wherein the RO increased the Veteran's disability rating. Further, no examiner has indicated that becoming easily upset is consistent with the disease in question and not more likely attributable to other disease or no disease. Therefore, the Veteran's statements provide little probative weight to increasing his disability rating beyond 10 percent. 38 C.F.R. § 4.124a. 

Since the Veteran's effective date for his transient cerebral ischemia occurred after the 6 month period of 100 percent disability rating and there are no objective residuals that warrant a higher rating until his hospitalization in March 2010, a 10 percent rating is warranted prior to March 22, 2010.   

IV. Transient Cerebral Ischemia Residuals From March 22, 2010

The Veteran's disability rating was increased to 20 percent disabling due to the presence of residuals of transient cerebral ischemia residuals manifested by left-sided upper extremity weakness under Diagnostic Code 8513, a disease of the peripheral nerve, effective March 22, 2010. See 38 C.F.R. § 4.124a (with partial loss of use of one or more extremities from neurological lesions, rate by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves); DC 8009-8513. The Board notes as an aside that while the March 2011 rating decision that granted an increased 20 percent evaluation listed the residual as "right sided" weakness, it is clear from the narrative portion of that decision, as well as the medical evidence upon which that increase was based, that it is, in fact, left-sided upper extremity weakness that the Veteran experiences. See March, 21, 2011 rating decision and cited medical evidence.

Under diseases of the peripheral nerves, "[t]he term incomplete paralysis with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration. When the involvement is wholly sensory, the rating should be mild, or at most, the moderate degree. The ratings for the peripheral nerves are unilateral involvement; when bilateral combine with application of the bilateral factor."  38 C.F.R. § 4.124a.

Diagnostic Code 8513 rates all radicular groups based on the level of paralysis, with complete paralysis (for the major/dominant upper extremity) contemplating a disability rating of 90 percent, severe incomplete paralysis 70 percent, moderate incomplete paralysis of 40 percent, or mild incomplete paralysis of 20 percent. For the minor extremity, this Diagnostic Code contemplates, 80, 60, 30, and 20 percent disability ratings for the corresponding degree of impairment noted herein, respectively. 

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016). It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In March 2010, the Veteran was admitted to a hospital complaining of left upper extremity weakness and numbness. The Veteran scored a 4/5 for strength on his left upper extremity strength. The Veteran's cranial nerves were intact, he had 5/5 strength in his left lower extremity, right upper extremity, and right lower extremity, and his gait was intact. The Veteran had some difficulty in speaking.

In October 2014, the Veteran underwent a VA examination. The examiner noted that the Veteran had had multiple transient ischemic attacks as well as a right parietal stroke in 2008. The Veteran was noted to be right hand dominant. The examiner found that Veteran had mild upper left extremity weakness. The examiner further found that the Veteran had normal speech and normal gait. The examiner  found no evidence of depression, cognitive impairment or dementia or any other mental health condition attributable to a central nervous system disease or its treatment. 

Based on the evidence of the record the Veteran is not entitled to a disability rating in excess of 20 percent for the service-connected transient cerebral ischemia with residual left-sided weakness after March 22, 2010. As noted above, the coded rating sheet mistakenly lists "right sided" weakness as a residual in this case; however, the clinical evidence clearly shows "left sided" weakness of the upper extremity, which as indicated in the record, is the Veteran's minor/non-dominant upper extremity. The next higher rating of 30 percent requires that there be at least moderate incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8514. In this case the Veteran has only mild incomplete paralysis because in his March hospitalization he had weakness in the upper left extremity of 4 out of 5 on a muscle strength test. Further, the Veteran's VA examination found that there was only mild weakness in his upper left extremity. Therefore, the Board finds that incomplete paralysis in the upper left extremity is mild. Because the Veteran's incomplete paralysis is mild, a 20 percent disability is warranted. 

Finally, the Board notes that separate evaluations have been established for residuals of urinary frequency associated with transient cerebral ischemia in a February 2015 rating decision (assigned a 40 percent evaluation effective from October 30, 2014) and for bilateral visual defect associated with transient cerebral ischemia in a February 2014 rating decision (assigned a 30 percent evaluation effective from July 22, 2013). Thus, although the record shows these residuals, the rating decisions assigning these ratings were not appealed and are not before the Board at this time. 

III. Other Considerations

The Board has also considered whether the Veteran's transient cerebral ischemia is an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

As described above, the severity of the Veteran's cerebral ischemia and its residuals are encompassed within the assigned rating criteria under DC 8009 and 8009-8513. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, as noted in the introduction, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), and is remanding the claim for a TDIU as part of the increased rating claim for transient cerebral ischemia. The issue of transient cerebral ischemia does not need to be remanded, as well, because as noted above, the Board has determined that the Veteran has mild incomplete paralysis of the upper left extremity. Thus, even if a medical opinion is provided that the Veteran is rendered unemployable as a result of his transient cerebral ischemia, as a result of the Board's remand, the Veteran could not get a higher disability rating for transient cerebral ischemia, because he was found to have only mild incomplete paralysis.  

Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim. See Roebuck v. Nicholson, 20 Vet. App 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315. Given the foregoing, the Board concludes that the TDIU claim can be remanded and separately adjudicated from the increased rating claim for transient cerebral ischemia on appeal, and will not further delay resolution of the increased rating claim.  

Thus, with the preponderance of the evidence against the assignment of a higher evaluation, the benefit-of the doubt doctrine is not applicable, and the appeal for an increase rating of the Veteran's transient cerebral ischemia disability is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for transient cerebral ischemia residuals, prior to March 22, 2010 and in excess of 20 percent thereafter for transient cerebral ischemia with left-sided weakness is denied. 


REMAND

An inferred claim of total disability rating base on individual employability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record.  The Veteran's July 2009 medical examination reported that symptoms of dizziness made it so that he cannot do a full time job. The Board notes that since that time additional residuals of the Veteran's transient cerebral ischemia have been identified and rated. A VA medical opinion addressing whether the Veteran is rendered unemployable as a result of his service-connected disabilities has not been provided and is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter addressing the criteria for substantiating a claim for a TDIU. Undertake any other appropriate development in order to properly adjudicate the Veteran's TDIU claim.

2. Schedule the Veteran for a general medical examination to determine the Veteran's ability to function in an occupational environment, and the functional impairment caused solely by the Veteran's service-connected disabilities (transient cerebral ischemia with residuals of: urinary frequency, left-sided weakness, bilateral visual field defect, and diastolic hypertension). In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
3. Then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
4. Thereafter, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


